Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                      Mar 14 2014, 9:06 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

FREDERICK A. TURNER                                GREGORY F. ZOELLER
Bloomington, Indiana                               Attorney General of Indiana

                                                   ROBERT J. HENKE
                                                   CHRISTINE REDELMAN
                                                   Deputies Attorney General
                                                   Indianapolis, Indiana

                                IN THE
                      COURT OF APPEALS OF INDIANA
IN THE MATTER OF THE TERMINATION OF                )
THE PARENT-CHILD RELATIONSHIP OF:                  )
                                                   )
K.D., S.D., and I.D., Minor Children,              (
                                                   )
       and                                         )
                                                   )
D.D., Father,                                      )
                                                   )
       Appellants-Respondents,                     )
                                                   )
                vs.                                )      No. 53A01-1307-JT-315
                                                   )
THE INDIANA DEPARTMENT OF CHILD                    )
SERVICES,                                          )
                                                   )
       Appellee-Plaintiff.                         )

                    APPEAL FROM THE MONROE CIRCUIT COURT
                         The Honorable Stephen R. Galvin, Judge
          Cause Nos. 53C07-1110-JT-737, 53C07-1110-JT-738, 53C07-1110-JT-739

                                         March 14, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION
MAY, Judge
       D.D. (Father) appeals the involuntary termination of his parental rights to his children:

K.D., born May 28, 2002; S.D., born September 29, 2005; and I.D., born April 19, 2007

(collectively, Children). We affirm.

                       FACTS AND PROCEDURAL HISTORY

       In September of 2010, the Department of Child Services (DCS) investigated a report

that Father and B.D. (Mother) were taking their cancer-stricken daughter, M.D., to different

doctors in an effort to obtain multiple prescriptions for pain medication, and then Mother and

Father were illegally consuming a majority of the pain medication. The Children and M.D.

were removed from Mother and Father’s care at that time.

       On September 20, DCS filed a petition to declare the Children and M.D. were

Children in Need of Services (CHINS). M.D. died on October 2, 2010, and Mother died of a

prescription drug overdose on October 17, 2010. The court declared the Children were

CHINS on December 13 and ordered Father to participate in services to address his substance

abuse issues. Initially, Father was non-compliant with services, which led DCS to file a

petition to terminate his parental rights to Children on October 6, 2011.

       On July 31, 2012, despite the pending termination proceedings, DCS filed a request

for trial home visits based on Father’s participation in services and clean drug screens. The

trial court granted DCS’s request and Children were placed with Father until November 8,

when he relapsed into drug use and did not follow the prescribed safety plan. The Children

were again placed in relative care.

       The trial court held hearings regarding the termination of Father’s parental rights to

                                               2
Children on March 25 and April 11, 2013. On June 18, the trial court terminated Father’s

parental rights to Children, making thirty-four findings regarding primarily Father’s drug use,

and concluding “[t]here was no reasonable probability that the conditions which resulted in

the removal of the children would be remedied[;]” “[Father’s] ongoing drug use would

clearly pose a threat to the well-being of the children[;]” and “[t]ermination of the parent-

child relationship is clearly within the best interests of [Children].” (App. at 34-35.)

                              DISCUSSION AND DECISION

       We will not reverse a termination of parental rights unless it is clearly erroneous.

M.H.C. v. Hill, 750 N.E.2d 872, 875 (Ind. Ct. App. 2001). When determining whether the

evidence supports the findings and judgment, we may not reweigh the evidence or reassess

the credibility of the witnesses. Id. We will set aside the trial court’s findings only if they

are clearly erroneous; that is, if the record lacks any evidence or reasonable inferences to

support them. Id. We consider only the evidence and reasonable inferences therefrom that

support the judgment. In re D.G., 702 N.E.2d 777, 780 (Ind. Ct. App. 1998).

       A trial court may not terminate a parent’s rights unless the State demonstrates by clear

and convincing evidence “there is a reasonable probability that: (i) the conditions that

resulted in the child’s removal or the reasons for placement outside the home of the parents

will not be remedied; or (ii) the continuation of the parent-child relationship poses a threat to

the well-being of the child.” Ind. Code § 31-35-2-4(b)(2)(B); see also In re W.B., 772

N.E.2d 522, 529 (Ind. Ct. App. 2002) (noting State’s burden of proof). Because the statute

was written in the disjunctive, the State needs to prove only one. In re J.W., 779 N.E.2d

                                               3
954, 962 (Ind. Ct. App. 2002), trans. denied sub nom. Weldishofer v. Dearborn Cnty. Div. of

Family & Children, 792 N.E.2d 40 (Ind. 2003). Therefore, when the evidence supports one

of the trial court’s conclusions, we need not determine whether the evidence supports the

remaining portions of the statute. Id.

       Father challenges only whether the evidence supports five of the findings the court

used to support its conclusion that the conditions resulting in removal of the Children will not

be remedied. However, the court also concluded the continuation of the parent-child

relationship poses a threat to the well-being of the Children, and the court entered a number

of independent findings to support that conclusion. Father has not challenged that conclusion

or any of the findings that support that conclusion. Because the unchallenged findings

support the unchallenged conclusion, which supports the termination of Father’s parental

rights, we need not review Father’s allegations regarding the superfluous findings and

conclusions. See T.B. v. Indiana Dept. of Child Services, 971 N.E.2d 104, 110 (Ind. Ct. App.

2012) (when unchallenged findings support termination, there is no error), trans. denied.

Accordingly, we affirm.

       Affirmed.

VAIDIK, C.J. and RILEY, J., concur.




                                               4